       CASE 0:19-cv-01604-JNE-HB Document 11 Filed 09/03/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 ROUNDMUP, LLC d/b/a LASSO,
                                            Case No. 0 :19-cv-1604
                      Plaintiff,

 vs.                                        DECLARATION OF MICHAEL DUFFEY
                                            IN SUPPORT OF DEFENDANT
 FACEBOOK, INC.,                            FACEBOOK, INC.'S MOTION TO
                      Defendant.            DISMISS FOR LACK OF PERSONAL
                                            JURISDICTION



I, Michael Duffey, declare as follows:

       1.    I am over the age of eighteen and, if called as a witness, could and would

testify competently, on my own personal knowledge, to the facts states herein.

       2.    I am an eDiscovery and Litigation Case Manager in the Legal Department

of Facebook, Inc. ("Face book"). I have personal knowledge of the facts stated in this

declaration, based in part on a review of company business records. I am over the

age of twenty-one and if called as a witness, could and would testify competently as

to the facts below.

       3.    Facebook does not have any offices in Minnesota.

       4.    Facebook employs only two full time employees and two contract

employees who work remotely from their places of residence in Minnesota. None of

these individuals performs any work related to the Facebook Lasso App.
      CASE 0:19-cv-01604-JNE-HB Document 11 Filed 09/03/19 Page 2 of 3




       5.     The Facebook Lasso App is a short-form video sharing program

operating on Apple, lnc.'s ("Apple") iOS and Google LLC's ("Google") Android

operating systems, which allows users to create and share their own videos.

       6.    The Facebook Lasso App is not downloadable from the Facebook

website, accessible at www.facebook.com. but is generically accessible nationwide for

download without charge via the third-party Apple App and Google Play stores.

       7.     Facebook Lasso App users, not Facebook, have unilateral control over

where downloads of the app take place.

       8.    Software updates to the Facebook Lasso App are also only publicly

available via the Apple App and Google Play stores.

      9.     Facebook neither individually nor through third-parties specifically

targeted the Facebook Lasso App toward Minnesota.

      10.    The Facebook Lasso App was not designed specifically for operation in

any particular state.

      11.    Facebook never sought to facilitate Facebook Lasso App downloads

specifically in Minnesota.

      12.    While Facebook has promoted the Facebook Lasso App through

advertisements on the Facebook and Instagram platforms targeted at United States

users generally, none of these advertisements have been specifically directed towards

or targeted to Minnesotans.
                                              •

                                          2
      CASE 0:19-cv-01604-JNE-HB Document 11 Filed 09/03/19 Page 3 of 3



      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.


Executed this 30th day of August, 2019, at Menlo Park, California.



                                        LM~d~




                                          3
